Stukes, Justice
(concurring).
• I concur upon the ground that appellant was indicted as a principal in the commission of the crime charged and the evidence tended to prove him guilty as an accessory before the fact and conspiracy, wherefore his motion for directed verdict of not guilty upon the indictment should have been granted. This is the ground most stressed in his brief, for which he cites State v. Sheriff, 118 S. C. 327, 110 S. E. 807. See also, 2 Code of 1952, 743, 744, Secs. 16-1, 16-2, and cases cited in the footnotes, particularly State v. Jennings, 158 S. C. 422, 155 S. E. 621.
Fishburne and Oxner, JJ., concur.